Citation Nr: 0612408	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-12 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic nephrotic 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1976 
to January 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by the Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2004, Board 
remanded this claim to the RO for further development and 
adjudication.  A hearing was held before the undersigned in 
January 2006.


FINDINGS OF FACT

1.  The veteran was diagnosed with nephrotic syndrome prior 
to service.

2.  The veteran's service entrance examination indicates that 
the veteran was of sound condition.

3.  The veteran was diagnosed with nephrotic syndrome in 
service and was thereafter medically discharged from service.

4.  The veteran has a current diagnosis of nephrotic 
syndrome.

5.  The evidence of record shows that the veteran's nephrotic 
syndrome is related to active military service.


CONCLUSION OF LAW

Chronic nephrotic syndrome was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Because the claim 
on appeal is being granted in full, the notification and duty 
to assist provisions of the VCAA are deemed to have been 
fully satisfied.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, nephritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Alternatively, service connection may be established for a 
chronic condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

A veteran is presumed in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137; 
38 C.F.R. § 3.304(b).  To rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

Where the veteran's service entrance examination does not 
note any preexisting condition,

the veteran is presumed to have been 
sound upon entry.  The burden then falls 
on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.
            
Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence 
is undebatable evidence.  Cotant v. Principi, 17 Vet. App. 
116, 132 (2003).

The Board must initially determine if the presumption of 
soundness applies in this case.  The veteran is presumed 
sound because the November 1976 service entrance examination 
did not note any kidney disease or injury, to include 
nephrotic syndrome.  To rebut this presumption, unmistakable 
evidence of a preexisting disability and lack of inservice 
aggravation must be shown.  Here, there is clear and 
unmistakable evidence that the veteran's disability pre-
existed service.  Private medical records from October 1974 
reflect a diagnosis of nephrotic syndrome.  There is not, 
however, clear and unmistakable evidence regarding a lack of 
inservice aggravation.  A January 1977 Medical Board report 
indicates that nephrotic syndrome was not aggravated by 
service, but a September 2004 VA examiner opined that the 
nephrotic syndrome was aggravated by service.  The 
presumption of soundness is not rebutted.

Having determined that the veteran is entitled to the 
presumption of soundness at service entry, the issue is now 
whether service connection for nephrotic syndrome is 
warranted.

Prior to service, October 1974 private medical records 
indicate the veteran was hospitalized for one week, for 
evaluation of proteinuria of unknown etiology.  The final 
diagnosis was ediopathic nephrotic syndrome.  Renal biopsy 
showed probably minimal change or possibly early membranous 
change.  The veteran was treated for 8-9 months with steroid 
therapy which, according to a physician, did not make any 
appreciable difference in his course.  The veteran was then 
lost to followup. 

Initial service medical records, including the November 1976 
reports of medical history and medical examination were 
negative for kidney disease or injury, including nephrotic 
syndrome.  But in December 1976, the veteran presented with 
swelling in his legs, and urinalysis revealed glucosuria and 
proteinuria.  The veteran reported a history of unknown 
kidney disease five years previously.  Nephrotic syndrome was 
diagnosed.

In January 1977, the veteran was found medically unfit for 
enlistment due to nephrotic syndrome.  The Medical Board 
found the disability preexisted service and was not 
aggravated by service.  The January 1977 service discharge 
examination noted the nephrotic syndrome diagnosis.  The 
veteran was honorably discharged.

Post-service June 1979 private medical records indicate that 
the veteran presented with occasional ankle edema, frequent 
nausea and vomiting, and epigastric distress.  The impression 
was depressed kidney function.  August 1979 private medical 
records reflect that the veteran was seen for chronic renal 
dialysis.  The assessment was history of chronic renal 
failure.

According to a private physician, S.A.E., M.D., and a private 
hospital employee's statements received by VA in May and June 
2004, the veteran had three kidney transplants in 1982, 1983, 
and 1987.  The hospital employee also stated that from 1989-
2004, the veteran was seen for monthly kidney function 
assessments.

A May 2001 VA medical record indicated that the veteran's 
renal failure was secondary to nephrotic syndrome.  

In a February 2002 letter, Dr. S.A.E. indicated that 
nephrotic syndrome was diagnosed in October 1974, the veteran 
was treated with steroids, and the syndrome was in remission 
upon service entrance.  Dr. S.A.E. noted that the veteran was 
currently on immunosuppression with a stable kidney 
transplant function.  In a June 2004 statement, Dr. S.A.E. 
indicated that the veteran was status post three kidney 
transplants and his medical problems included nephrotic 
syndrome and history of end state renal disease.

In September 2004, a VA examiner reviewed the claims file and 
provided an opinion.  The examiner noted that he had seen the 
veteran previously with nephrotic syndrome in October 1974.  
The examiner opined that it was as likely as not that the 
preexisting nephrotic syndrome was aggravated by active 
military duty.  

Both at the October 2001 RO hearing and the January 2006 
Board hearing, the veteran stated that after steroid 
treatment of nephrotic syndrome in 1974, his problems 
resolved, but that he began having problems a few days into 
basic training.

As noted above, service connection may be granted when a 
chronic disease manifests itself and is identified as such in 
service and the veteran presently has the same condition, 
unless an intercurrent cause is shown.  Here, the veteran was 
diagnosed with chronic nephrotic syndrome in service; the 
veteran has been treated for nephrotic syndrome since it was 
diagnosed during service; no intercurrent cause was shown; 
and there is a current diagnosis of nephrotic syndrome.  
Accordingly, and taking into account the doctrine of 
reasonable doubt, the Board finds that service connection for 
nephrotic syndrome is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for chronic nephrotic syndrome is granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


